  Case 19-03048            Doc 41          Filed 05/29/20 Entered 05/29/20 15:03:55     Desc Main
                                             Document Page 1 of 2

      FILED & JUDGMENT ENTERED
             Steven T. Salata


              May 29 2020


       Clerk, U.S. Bankruptcy Court
      Western District of North Carolina
                                                                          _____________________________
                                                                                   J. Craig Whitley
                                                                            United States Bankruptcy Judge



                           UNITED STATES BANKRUPTCY COURT FOR THE
                             WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISION

IN RE:                                                     )
                                                           )
MARK ROBERT ADKINS,                                        )    Case No. 12-31051
                                                           )         Chapter 7
           Debtor.                                         )
A. BURTON SHUFORD, TRUSTEE                                 )
FOR THE BANKRUPTCY ESTATE                                  )
OF MARK ROBERT ADKINS,                                     )
                                                           ) Adversary Proceeding
          Plaintiff,                                       )   No: 19-03048
vs.                                                        )
                                                           )
PATTEN SALES AND MARKETING, LLC                            )
                                                           )
           Defendant.                                      )
And                                                        )
                                                           )
YEOPIM PARTNERS, LLC,                                      )
                                                           )
          Defendant-Intervenor.                            )

                                                    ORDER

         THIS CAUSE coming on to be heard and being heard before the undersigned on May 27,

2020 with appearances as noted in the Court’s record with all counsel appearing via ZoomGov

Video Meeting on the following matters: 1) Continued hearing on Yeopim Partners, LLC’s

Motion to Dismiss and Motion for Judgment on the Pleadings (ECF No. 7); and 2) Second

continued hearing on Plaintiff’s Motion for Default Judgment (ECF No. 14); and it appearing to

the Court that the above Motions should be reserved and not heard by the Court until the trial of
  Case 19-03048       Doc 41     Filed 05/29/20 Entered 05/29/20 15:03:55           Desc Main
                                   Document Page 2 of 2



this matter, and it further appearing that the Court should enter an order setting a status hearing

in this Adversary Proceeding; establishing a discovery period; and, setting a date for the trial.

With the consent of the parties made in open court it is

        ORDERED

   1.   The court shall conduct a Status Hearing on June 22, 2020 at 9:30 AM;

   2. All discovery in this action shall be completed within 90 days from the date of this Order;

        and,

   3. The trial of this action will be held on September 21, 2020 at 9:30 AM and September 22,

        2020 at 9:30 AM.




This Order has been signed electronically.                  United States Bankruptcy Court
The Judge’s signature and Court’s seal
appear at the top of the Order.




                                                 2
